       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10
       Chris Langer,                              Case No.
11
                 Plaintiff,
12                                                Complaint For Damages And
          v.                                      Injunctive Relief For Violations
13                                                Of: American’s With Disabilities
       Gamestop, Inc., a Minnesota                Act; Unruh Civil Rights Act
14     Corporation.

15               Defendants.

16
17         Plaintiff Chris Langer (“Plaintiff”) complains of Gamestop, Inc., a
18   Minnesota Corporation (“Defendants”), and alleges as follows:
19     PARTIES:
20     1. Plaintiff is a disabled individual and a member of a protected class of
21   persons under the Americans with Disabilities Act. Plaintiff suffers from
22   Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
23   hearing loss. He utilizes a variety of assistive listening devices in his day to day
24   life, including hearing aids and headphones to compensate, though this still
25   does not enable him to receive complete aural communication. When
26   consuming audio content such as movies or tutorials on the internet he turns
27   on closed captioning in order to comprehend all of the content.
28     2. Defendant Gamestop, Inc., (“Gamestop”) owned or operated the


                                              1

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 2 of 8




1    Gamestop Stores located throughout California, including stores in San Diego
2    County and San Francisco County, in December 2020.
3      3. Defendant Gamestop, Inc., owns and/or operates Gamestop Stores
4    located throughout California, including stores in San Diego County and San
5    Francisco County currently.
6      4. Defendant Gamestop owned or operated the Gamestop website, with a
7    root domain of: gamestop.com, and all related domains, sub-domains and/or
8    content contained within it, (“Website”) in December 2020.
9      5. Defendant Gamestop owns or operates the Website currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein, is
15   responsible in some capacity for the events herein alleged, or is a necessary
16   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
17   the true names, capacities, connections, and responsibilities of the Defendants
18   are ascertained.
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
23     8. This court has supplemental jurisdiction over Plaintiff’s non-federal
24   claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
25   formed from the same case and/or controversy and are related to Plaintiff’s
26   ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
28   is subject to personal jurisdiction in this District due to its business contacts


                                            2

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 3 of 8




1    with the District.
2      FACTUAL ALLEGATIONS:
3      10. Plaintiff suffers from hearing loss and is a member of a protected class
4    under the ADA.
5      11. Plaintiff relies on subtitles and closed captioning to hear audio in
6    recorded content.
7      12. Gamestop operates “brick and mortar” facilities throughout California,
8    open to the public, places of public accommodation, and business
9    establishments.
10     13. Gamestop offers videos on its Website to induce customers to purchase
11   its goods and to provide ideas on how to best use them. Websites and videos
12   are some of the facilities, privileges, or advantages offered by Defendants to
13   patrons of Gamestop.
14     14. Plaintiff was a prospective customer who wished to access Defendant’s
15   goods and services.
16     15. Plaintiff visited the Website in December 2020 to look for information
17   about the company and its products.
18     16. When Plaintiff attempted to view video content on the Website, he
19   discovered that the videos lacked closed captioning, which made him unable
20   to fully understand and consume the contents of the videos.
21     17. Plaintiff experienced difficulty and discomfort in attempting to view
22   videos including: “Plugged-in with Gamestop: Playstation 4 Pro Black 1TB”.
23   As a result of this inaccessibility he was deterred from further use of the
24   Website.
25     18. Currently, the Defendants either fail to provide an accessible website or
26   Defendants have failed to maintain in working and useable conditions those
27   website features required to provide ready access to persons with disabilities.
28     19. Despite multiple attempts to access the Website using Plaintiff’s


                                            3

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 4 of 8




1    computer, Plaintiff has been denied the full use and enjoyment of the facilities,
2    goods and services offered by Defendants as a result of the accessibility
3    barriers.
4      20. Plaintiff personally encountered accessibility barriers and has actual
5    knowledge of them.
6      21. By failing to provide an accessible website, the defendants denied
7    Plaintiff full and equal access to the facilities privileges or advantages offered
8    to their customers.
9      22. Plaintiff has been deterred from returning to the website as a result of
10   these prior experiences.
11     23. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     24. If the Website had been constructed equally accessible to all individuals,
14   Plaintiff would have been able to navigate the website and avail himself of its
15   goods and/or services.
16     25. Additionally, Plaintiff is a tester in this litigation and seeks future
17   compliance with all federal and state laws. Plaintiff will return to the Website
18   to avail himself of its goods and/or services and to determine compliance with
19   the disability access laws once it is represented to him that the Gamestop and
20   Website are accessible.
21     26. Plaintiff is currently deterred from doing so because of Plaintiff’s
22   knowledge of the existing barriers and uncertainty about the existence of yet
23   other barriers on the Website. If the barriers are not removed, Plaintiff will
24   face unlawful and discriminatory barriers again.
25     27. The barriers identified above violate easily accessible, well-established
26   industry standard guidelines for making digital content accessible to people
27   with hearing-impairments to access websites. Given the prevalence of
28   websites that have implemented these standards and created accessible digital


                                             4

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 5 of 8




1    content, it is readily achievable to construct an accessible website without
2    undue burden on Gamestop or a fundamental alteration of the purpose of the
3    Website.
4      28. Compliance with W3C Web Content Accessibility Guidelines
5    (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
6    standard that has been adopted by California courts for website accessibility.
7      29. It’s been established that failure to remove inaccessible website
8    conditions violates the ADA and California law and requiring compliance with
9    industry access standards is a remedy available to the plaintiff.
10     30. The website content was intentionally designed, and based on
11   information and belief, it is the Defendants’, policy and practice to deny
12   Plaintiff access to the website, and as a result, deny the goods and services that
13   are otherwise available to patrons of Gamestop.
14     31. Due to the failure to construct and operate the website in line with
15   industry standards, Plaintiff has been denied equal access to Defendant’s
16   stores and the various goods, services, privileges, opportunities and benefits
17   offered to the public by Gamestop.
18     32. Closed captioning can be provided at little cost, sometimes free or mere
19   dollars per minute of video content.
20     33. Given the nature of the barriers and violations alleged herein, the
21   plaintiff alleges, on information and belief, that there are other violations and
22   barriers on the Website that relate to his disability. In addition to the barriers
23   he personally encountered, Plaintiff intends to seek removal of all barriers on
24   the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
25   524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
26   sue to have all barriers that relate to their disability removed regardless of
27   whether they personally encountered the barrier).
28     34. Plaintiff will amend the complaint, to provide further notice regarding


                                             5

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 6 of 8




1    the scope of the additional demanded remediation in the event additional
2    barriers are uncovered through discovery. However, please be on notice that
3    the plaintiff seeks to have all barriers related to his disability remedied.
4    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
5    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
6    Defendants.) (42 U.S.C. section 12101, et seq.)
7      35. Plaintiff re-pleads and incorporates by reference, as if fully set forth
8    again herein, the allegations contained in all prior paragraphs of this
9    complaint. Defendant is a public accommodation with the definition of Title
10   III of the ADA, 42 USC § 12181.
11     36. The website provided by the Defendant is a service, privilege or
12   advantage of Gamestop’s brick and mortar facility.
13     37. When a business provides services such as a website, it must provide an
14   accessible website.
15     38. Here, access to an accessible website has not been provided. A failure to
16   provide an accessible website is unlawful discrimination against persons with
17   disabilities.
18     39. Under the ADA, it is an act of discrimination to fail to ensure that the
19   privileges, advantages, accommodations, facilities, goods and services of any
20   place of public accommodation is offered on a full and equal basis by anyone
21   who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
22   § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
23   reasonable modifications in policies, practices, or procedures, when such
24   modifications are necessary to afford goods, services, facilities, privileges,
25   advantages, or accommodations to individuals with disabilities, unless the
26   accommodation would work a fundamental alteration of those services and
27   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
28     40. Here, the failure to ensure that the accessible facilities were available


                                              6

     Complaint
       Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 7 of 8




1    and ready to be used by the plaintiff is a violation of the law.
2      41. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
3    set forth and incorporated therein, Plaintiff requests relief as set forth below.
4    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
5    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
6    Code § 51-53.)
7      42. Plaintiff repleads and incorporates by reference, as if fully set forth
8    again herein, the allegations contained in all prior paragraphs of this
9    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14     43. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code § 51(f).
16     44. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20     45. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
23   55.56(a)-(c).
24     46. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
25   set forth and incorporated therein, Plaintiff requests relief as set forth below.
26          PRAYER:
27          Wherefore, Plaintiff prays that this Court award damages and provide
28   relief as follows:


                                              7

     Complaint
          Case 3:21-cv-00381-AGT Document 1 Filed 01/15/21 Page 8 of 8




1          1. A Declaratory Judgment that at the commencement of this action
2    Defendants were in violation of the requirements of the ADA due to
3    Defendants’ failures to take action to ensure that its websites were fully
4    accessible to and independently usable by hearing-impaired individuals,
5    including providing closed-captioning on all video content containing audio
6    elements.
7          2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
8    enjoining Defendants from violating the ADA with respect to its website.
9          3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
10   actual damages and a statutory minimum of $4,000 for each offense.
11         4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
12   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
13
14
     Dated: January 14, 2021             CENTER FOR DISABILITY ACCESS
15
16
17
18                                       By: ______________________________
19                                       Russell Handy, Esq.
                                         Attorney for Plaintiff
20
21
22
23
24
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
